Title: From John Adams to William Tudor, Sr., 5 June 1817
From: Adams, John
To: Tudor, William, Sr.


(copied)
Dear Sir
Quincy June 5th 1817

You “never profoundly admired Mr. H.” I have suggested some hints in his favour. You “never profoundly admired Mr S A”! I have promised you an apology for him, you may think it a weak one, for I have no talent at Panegyric or Apology. “There are all sorts of men in the world.” This observation you may say is self evident & futile; yet Mr Locke, thought it not unworthy of him to make it and if we reflect upon it, there is more meaning in it, than meets the eye at the first blush.
You say Mr S A, “had too much sternness & pious bigotry—” A man in his situation & circumstances, must possess a large fund of sternness, of stuff, or he will soon be annihilated. His Piety ought not to be objected to him, or any other man. his bigotry, if he had any, was a fault, but he certainly had not more than Governor Hutchinson and Secretary Oliver, who I know from personal conversation were as staunch Trinitarians & Calvinists as he was, and treated all Arians &  Arminians with more contempt and scorn than he ever did. Mr Adams lived & conversed freely with all Sectarians, in philosophy & Divinity. he never imposed his Creed on any one as endeavoured to make proselytes to his religious opinions. he was as far from sentencing any man to perdition who differed from him, as Mr Holly, Dr Kirkland, or Dr Freeman. If he was a Calvinist, a Calvinist he had been educated & so had been all his Ancestors for two hundred years. he had been from his Childhood too much devoted to politics to be a profound student in metaphysics and Theology, as to make extensive researches or deep investigations into such subjects. Nor had any other man attempted it, in this nation, in that age, if any one has attempted it since. Mr Adams was an original. Sui generis, Sui juris. The variety of human characters, is infinite. Nature seems to delight in shewing the inexhaustibility of her resources. There never were two men alike from the first man to the last, any more than two pebbles or two peas.
Mr Adams was born, and tempered a wedge of steel to split the knot of lignum vitæ, which tied North America to Great Britain. blunderheaded as were the British ministry, they had sagacity enough to discriminate from all others, for inexorable vengeance the two men, most to be dreaded by them, Samuel Adams and John Hancock, & had not James Otis, been then dead, or worse than dead his name would have been at the head of the Triumvirate.
I very well know that I shall expose myself to the scorn of fools, the censure of many wise men & the compassion of many others, by what I am about to say. But seriously reviewing all my Reminiscences & with equal sobriety drawing conclusions from them, I must not be intimidated by such arguments, such apprehensions, or such menaces.
It is the opinion of the world in the present Century, was so of the last, and will probably be so, of all future ages, that Franklin & Washington were the two great agents in the American Revolution; the two guardian angels, the two benevolent demons, who presided over the destinies of North America.
This opinion, if I have any knowledge of any thing, I know to be a delusion. The glory of these two Luminaries was made to be dazzling, but their lustre was reflected. they were Moons illuminated by Suns, concealed from the sight of nations by interposing Clouds. they were rainbows, glowing in the heavens, when nothing, but rain & clouds are to be seen upon the earth. The Suns that produced them were out of sight. they were often usefull instruments in the hands of others, but to my certain knowledge they were as often, terrible embarrassments; they were both not only superficial, but ignorant. Franklins practical cunning, united with his theoretick ignorance render him one of the most curious characters in history. James Otis, Samuel Adams and John Hancock were the three most essential characters; and Great Britain knew it, though America does not. Great & important and excellent characters aroused & excited by these arose in Pensylvania, Virginia, New York South Carolina, and in all the other states, but these three were the first movers, the most constant steady persevering springs, agents & most disinterested sufferers & firmest pillars of the whole Revolution. I shall not attempt, even to draw the outlines of the biography of Mr Samuel Adams—Who can attempt it?
“Quæ ante conditium condendamve Urbem politices  magis decora fabulis quam incorruptis rerum gestarum monumentis traduntur, ea non possum repettere. Quia non tempus, ne occulos ne manus habeo.” But if I had time eyes & fingers at my command where should I find documents & memorials? Without the character of Samuel Adams the true history of the American Revolution can never be written; for fifty years, his pen, his tongue, his activity were constantly exerted for his Country without fee or reward. During that time he was an almost incessant writer: but where are his writings? Who can collect them? and if collected, who will ever read them? the letters he wrote & received, where are they? I have seen him at Mrs Yards in Philadelphia, when he was about to leave Congress, cut up with his Scissors, whole bundles of letters into atoms that could never be reunited, and throw them out of the window, to be scattered by the winds. This was in Summer, when he had no fire. In winter, he threw whole handfuls into the fire! As we were on terms of perfect intimacy I have joked him, perhaps rudely, upon his anxious caution. his answer was, “Whatever becomes of me, my friends shall never suffer by my negligence.” This may be thought a less significant Anecdote than another. Mr Adams left the letters he had received & preserved in possession of his Widow. This lady as was natural, lent them to a confidential friend of her husband, Mr Avery, who then was, and had been Secretary of the Commonwealth under the administration of Mr Adams and Mr Hancock. Mr Avery informed me, that “he had them & that they were a complete history of the Revolution.” I will not say into whose hands they fell, after Mr Averys death, & I cannot say where they are now. but I have heard that a gentleman in Charlestown, Mr Austin undertook to write the life of Mr Adams; but finding his papers had been so garbled that the truth could not be discovered he abandoned his design. Never will those letters which Secretary Avery possessed, be brought together again; nor will they ever be found. So much for Mr Adams at present. Now for Mr Otis.
I write no Biographies or Biographical sketches. I give only hints. James Otis was descended from our most ancient families; his education was the best his Country afforded. he was bred to the bar under Mr Gridley, the greatest Lawyer & the greatest classic scholar I ever knew at any Bar. his application was incessant & indefatigable. Justice Richard Dana, has often told me that the apartment in which Otis studied, when a pupil & a clerk of Mr Gridley, was near his house; that he had watched him from day to day, & that he had never known a student in law so punctual, so steady, so constant, & persevering. Accordingly, as soon as he was admitted to the Bar, he became a conspicuous figure. And among whom? Gridley, Pratt, Trowbridge; & he was much admired, and as much celebrated as any of them. His generous manly, noble character as a private gentleman, his uncommon attainments in Literature, especially in the law & his nervous, commanding eloquence at the Bar, were every where spoken of. The Government Soon discerned his superiority and commissioned him Advocate General. He married a lady, who in that day was esteemed a fortune. From 1755, to 1758, I heard my master Colonel James Putnam of Worcester who was a critical Judge and Mr. Trowbridge the then Attorney General and his lady, constantly speaking of Otis, as the greatest, the most learned, the most manly & most honest young man of his age. All this was before I had ever seen Mr Otis. I never saw him till late in the autumn of 1758, nor Mr Samuel Adams, till after that year.
To sum up in a few words the two young men whom I have known to enter the stage of life with the most luminous, unclouded prospects & the best founded hopes, were James Otis & John Hancock. they were both essential to the revolution, and both fell sacrifices to it. Mr Otis from 1760 to 1770 had correspondences in this province, in New England, in the middle & Southern Colonies, in England, and in Scotland. What has become of these letters, and answers?
Mr Otis, soon after my earliest acquaintance with him, left lent me a summary of Greek Prosody of his own collection and composition, a work of profound learning and great labor; I had it six months in my possession, before I returned it. Since my return from Europe, I asked his daughter whether she had found that work among her fathers manuscripts? She answered me with a countenance of woe that you may more easily imagine than I can describe, that she “had not a line from her father’s pens’ that he had spent much time, and taken great pains, to collect together, all his letters, and other papers & in one of his unhappy moments committed them all to the flames.” I have used her own expressions.
Such has been the fate of the memorials of Mr J. Otis and Mr Samuel Adams. It was not without reason, then, that I wrote to Mr. Niles of Baltimore, that the true history of the American Revolution is lost forever. I could write volumes of other proofs of the same truth, before, during, and since the Revolution. But cui bono? They would be read by very few, & by very few of those few would be credited, and, by this minimum of a few, would be imputed to the vanity, egotism, ill humour, Envy, Jealousy, and disappointed ambition of your sincere friend John Adams, for the character of this nation is strangely altered.
John Adams